Case 1:18-cv-01923-JRS-DLP Document 10 Filed 10/02/18 Page 1 of 5 PageID #: 50



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

                                                       )
JOHN MORELAND,                                         )
                                                       )
            PLAINTIFF,                                 )
                                                       )
v.                                                     )   CASE NO. 1:18-CV-01923-JRS-DLP
                                                       )
JAY MICHENER, d/b/a                                    )
INDIANA PUBLIC AUTO AUCTION,                           )
                                                       )
and                                                    )
                                                       )
STEVE ARCHER, d/b/a                                    )
INDIANA PUBLIC AUTO AUCTION,                           )
                                                       )
             DEFENDANTS.                               )

      JOINT MOTION FOR APPROVAL OF SETTLEMENT AGREEMENT AND
                      DISMISSAL WITH PREJUDICE

       Plaintiff, John Moreland (“Plaintiff”) and Defendants, Jay Michener and Steve Archer

(collectively, “Defendants”) (together with Plaintiff, the “Parties”), by counsel, have jointly

reached an agreement to resolve this matter. Because this case involves a claim under the Fair

Labor Standards Act (“FLSA”), the Parties are submitting their settlement agreement to the

Court (attached as Exhibit A) and request that the Court approve the settlement and dismiss this

action with prejudice. In support of this Motion, the Parties state as follows:

       1.      On June 22, 2018, Plaintiff, a former employee of Indiana Public Auto Auction,

filed a complaint against Defendants alleging violations of the Fair Labor Standards Act

(“FLSA”) and Indiana’s state Wage Payment Statute. (DN 1).

       2.      On July 30, 2018, Defendants timely filed an Answer denying Plaintiff’s

allegations and raising a number of affirmative defenses. (DN 6).
Case 1:18-cv-01923-JRS-DLP Document 10 Filed 10/02/18 Page 2 of 5 PageID #: 51



       3.      The Parties were scheduled for an Initial Pretrial Conference with Magistrate

Judge Pryor on September 27, 2018. (DN 7). In advance of that conference, the Parties discussed

a potential resolution, including the exchange of settlement demands and responses. After further

negotiations between counsel, the Parties have reached a settlement to resolve Plaintiff’s claims.

       4.      Courts have held that a settlement agreement of a lawsuit involving FLSA claims

may only be made with approval of the Court or with the Department of Labor. See, e.g., Roberts

v. Apple Sauce, Inc., 2014 U.S. Dist. LEXIS 135747, at *3, 2014 WL 4804252, at *1 (N.D. Ind.

Sept. 25, 2014); Sanders v. Connan’s Paint & Body Shop, LLC, 2015 U.S. Dist. LEXIS 129967,

at *11 n. 6, 2015 WL 5692542, at *4 n. 6 (S.D. Ind. Sept. 18, 2015) (noting that the Seventh

Circuit has ruled that judicial approval of FLSA settlement is necessary); Burkholder v. City of

Ft. Wayne, 750 F.Supp.2d 990, 994-95 (N.D. Ind. 2010) (“stipulated settlements in FLSA case

must be approved by the Court[.]”) (citations and quotations omitted).

       5.      Before approving an FLSA settlement, the Court must review it to determine if it

is a fair and reasonable resolution of a bona fide dispute. See, e.g., Roberts, 2014 U.S. Dist.

LEXIS 135747, at *3; Sanders, 2015 U.S. Dist. LEXIS 129967, at *11 n. 6. The parties here

unquestionably have a bona fide dispute over Plaintiff’s allegations.

       6.      Plaintiff contends he was misclassified as an exempt employee and therefore

entitled to compensation for all overtime hours worked in excess of forty (40) hours per week.

Plaintiff also contends he was entitled to payment upon his separation of employment for his

earned vacation time.

       7.      Defendants, by contrast, have vigorously disputed Plaintiff’s claims and contend

that Plaintiff was at all times properly paid under state and federal wage and hour laws.




                                                 2
Case 1:18-cv-01923-JRS-DLP Document 10 Filed 10/02/18 Page 3 of 5 PageID #: 52



        8.      In short, this case involves hotly contested issues of fact and law that the Parties’

attorneys were prepared to vigorously litigate absent settlement. Thus, continued litigation

presents risks to all parties.

        9.      The complexity, expense, and length of future litigation also militate in favor of

this settlement. If the Parties continue to litigate this matter, they would be forced to engage in

costly discovery, motion practice, and possibly a trial in order to prove their claims and defenses.

This settlement, therefore, is a reasonable means for the Parties to minimize future risks and

litigation costs.

        10.     The Agreement also provides for the payment of attorney’s fees and costs to The

Law Office of Robert J. Hunt, LLC. The Law Office of Robert J. Hunt, LLC accepted this case

on a contingency agreement with Plaintiff. Pursuant to the contingency agreement, The Law

Office of Robert J. Hunt, LLC is entitled to attorney’s fees equal to forty percent of the total

amount recovered. The Agreement provides for payment of that percentage plus costs in the

amount of $400.00. The undersigned counsel for Plaintiff represents that the total attorney’s fees

to be paid pursuant to the Agreement will be considerably less than the fees and costs that would

be sought by The Law Office of Robert J. Hunt, LLC if calculated by lodestar method using an

hourly rate commensurate with the Indianapolis, Indiana legal market, plus reimbursement of

litigation costs. Specifically, the undersigned counsel for Plaintiff, Robert J. Hunt, has expended

12.30 hours of attorney time in this matter at a rate of $275.00 per hour for a total of $3,382.50

in attorney’s fees. Plaintiff’s counsel has also incurred costs in the amount of $415.00.

        11.     The Parties have been represented throughout this litigation by counsel who are

deeply experienced in wage and hour litigation and recognize the benefit of a settlement rather

than protracted litigation. The settlement agreement was negotiated at arm’s length by



                                                  3
Case 1:18-cv-01923-JRS-DLP Document 10 Filed 10/02/18 Page 4 of 5 PageID #: 53



experienced counsel who throughout the Parties’ settlement discussions vigorously represented

their clients’ interests. The Parties exchanged pay records that allowed meaningful analysis of

potential damages were Plaintiff to prevail in this case. The Parties agree that this settlement

fairly and adequately resolves the claims in this matter. See Burkholder, 750 F.Supp.2d at 995

(“Normally, a settlement is approved where it is the result of contentious arm’s-length

negotiations, which were undertaken in good faith by counsel . . . and serious questions of law

and fact exist such that the value of an immediate recovery outweighs the mere possibility of

further relief after protracted and expensive litigation.”) (citations and quotations omitted).

       WHEREFORE, the Parties jointly request that the Court approve the settlement and

dismiss this action with prejudice.




                                               Respectfully submitted,


                                               /s/Robert J. Hunt
                                               Robert J. Hunt
                                               The Law Office of Robert J. Hunt LLC
                                               1905 South New Market Street, Ste 220
                                               Carmel, Indiana 46032
                                               Telephone: (317) 743-0614
                                               rob@indianawagelaw.com

                                               Counsel for Plaintiff,
                                               John Moreland

                                               and

                                               /s/ Jeffrey A. Calabrese
                                               Jeffrey A. Calabrese
                                               Amy L. Miles
                                               Stoll Keenon Ogden PLLC
                                               2000 PNC Plaza
                                               500 West Jefferson Street
                                               Louisville, Kentucky 40202

                                                  4
Case 1:18-cv-01923-JRS-DLP Document 10 Filed 10/02/18 Page 5 of 5 PageID #: 54



                                    Phone: (502) 333-6000
                                    jeff.calabrese@skofirm.com
                                    amy.miles@skofirm.com
                                    Counsel for Defendants
                                    Jay Michener and Steve Archer




521734.433260/1612394.1




                                      5
